Case: 16-40364      Document: 00513797866         Page: 1    Date Filed: 12/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 16-40364
                                                                                Fifth Circuit


                                  Summary Calendar
                                                                              FILED
                                                                      December 14, 2016
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk

                                                 Plaintiff-Appellee

v.

IGNACIO AGUILAR-CARDENAS, also known as Nacho,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CR-81-12


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ignacio Aguilar-Cardenas has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).     Aguilar-Cardenas has filed a response.               The record is not
sufficiently developed to allow us to make a fair evaluation of Aguilar-
Cardenas’s claims of ineffective assistance of counsel; we therefore decline to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40364   Document: 00513797866     Page: 2   Date Filed: 12/14/2016


                                No. 16-40364

consider the claims. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.
2014). This denial is without prejudice to collateral review: Aguilar-Cardenas
may raise any claims of ineffective assistance of counsel in a motion under 18
U.S.C. § 2255. See id.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Aguilar-Cardenas’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2